DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed December 8, 2021.
	Claims 1-5 are pending.  Claim 1 is amended.  Claims 6-16 are canceled.  Claim 1 is independent.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,312,248. Although the claims at issue are not identical, they are not patentably distinct from each other because: application claim 1 is anticipated by 10,312,248 claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Widdershoven et al. (U.S. 2006/0163642; hereinafter “Widdershoven”).

    PNG
    media_image1.png
    500
    978
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    743
    887
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    760
    816
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    669
    768
    media_image4.png
    Greyscale

	Regarding independent claim 1, Widdershoven discloses a memory device (Fig. 5) comprising:
	a substrate of semiconductor material of a first conductivity type (Fig. 4: 2; the structure recited by Widdershoven is substantially identical as recited, the properties of the substrate are inherent, see MPEP 2112.01(I).);
	spaces apart isolation regions formed on the substrate which are substantially parallel to one another and have lengths that extend in a first direction (Fig. 5: a plurality of STI parallel to one another that extends from the top side to the bottom side of the array, see page 3, par. 0052), with an active region between each pair of adjacent isolation regions, wherein each of the active regions has a length (Fig. 5: 35, see page 3, par. 0052);
	each of the active regions including a plurality of pairs of memory cells (“double poly-CMP Flash memory cells,” see page 3, par. 0052), each of the memory cell pairs includes:
	first and second regions spaced apart in the substrate and having a second conductivity type different than the first conductivity type (Fig. 4: 22, see pages 2-3, par. 0042 and 0047.  The structure recited by Widdershoven is substantially identical as recited, the properties of the first and second regions are inherent, see MPEP 2112.01(I).), with a continuous channel region (see page 3, par. 0044) in the substrate extending entirely between the first and second regions (see Examiner’s Markup Widdershoven’s Figure 4),
	a first floating gate disposed vertically over and insulated from a first portion of the channel region adjacent to the first region (Fig. 4: first FG in zone A),
	a second floating gate disposed vertically over and insulated from a second portion of the channel region adjacent to the second region (Fig. 4: second FG in zone B),
	an erase gate disposed vertically over and insulated from a third portion of the channel region between the first and second channel region portions (Fig. 4: AG in zone C),
	a first control gate disposed vertically over and insulated from the first floating gate (Fig. 4: first CG in zone A), and
(Fig. 4: second CG in zone B);
	wherein the pairs of memory cells are configured in an array such that for each of the pairs of memory cells (Figs. 5 and 7 shows the array configuration of the pairs of memory cells), the channel region extends entirely from the first region to the second region in the first direction (see Examiner’s Markup Widdershoven’s Figure 4), the first region is electrically connected to the second region of an adjacent pair of memory cells in the same active region, and the second region is electrically connected to the first region of an adjacent pair of the memory cells in the same active region (Fig. 7 shows first and second regions of each adjacent pair of memory cells are electrically connected through lines 40);
	a plurality of first control gate lines having lengths extending in a second direction orthogonal to the first direction (Fig. 7: plurality of CGu extending from left to right) and each electrically connected to one of the first control gates in each of the active regions (Fig. 7: plurality of CGu lines are connected to one of the CG shown in Fig. 4);
	a plurality of second control gate lines having lengths extending in the second direction (Fig. 7: plurality of CGL extending from left to right) and each electrically connected to one of the second control gates in each of the active regions (Fig. 7: plurality of CGL lines are connected to one of the CG shown in Fig. 4);
	a plurality of bit lines having lengths extending in the second direction and each electrically connected to one of the first regions and one of the second regions in each of the active regions (see Examiner’s Markup Widdershoven’s Figure 7);
(Fig. 7: plurality of AG lines are connected to AG gate shown in Fig. 4).	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Widdershoven et al. (U.S. 2006/0163642; hereinafter “Widdershoven”) in view of Ding (U.S. 2005/0024961).
	Regarding claim 2, Widdershoven discloses the limitations with respect to claim 1.
	Widdershoven discloses control circuitry (control circuitry to program and erase the floating gate of each cell not shown in figures, see page 3, par. 0060).
As discussed above, Widdershoven’s memory device is substantially identical in structure to the claimed “memory device,” where the differences reside only in the remaining limitations relating to function of “during a read operation for a selected one of the memory cells, apply a positive voltages to the bit line, erase gate line and control gate lines, apply a zero voltage to the control gate lines not containing the selected memory cell, and apply a zero voltage to the bit lines to the memory cells that are not selected.”
show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Furthermore, the read operation is obvious as follows:
Ding teaches control circuitry configured to, during a read operation for a selected one of the memory cells (control circuitry (not shown in Figures) used to apply the voltages during Read shown in Table 1, see page 6), apply:
	a positive voltage to the bit line electrically connected to the selected memory cell (Bitline 180, Selected Column, Selected bit: 1.5V, see Read, Table 1, page 6); 
a positive voltage to the erase gate line electrically connected to the erase gate of the selected memory cell (Select Gate 140, Selected Row: 2.5V, see Read, Table 1, page 6); 
a positive voltage to the control gate line electrically connected to the control gate of the selected memory cell (Control gate 170, Selected bit (Left or Right), Unselected bit, 1.5V to 2V or 7V to 7.5V, see Read, Table 1, page 6); 
a positive voltage to the control gate line electrically connected to the control gate of the memory cell paired with the selected memory cell (Control gate 170, Selected bit (Left or Right), Unselected bit, 1.5V to 2V or 7V to 7.5V, see Read, Table 1, page 6); 
(Control gate 170, Unselected row: 0V, see Read, Table 1, page 6); and 
a zero voltage to the bit lines electrically connected to the memory cells that are not the selected memory cell (Bitline 180, Unselected column, 0V, see Read, Table 1, page 6).
Since Ding and Widdershoven are from the same field of endeavor, the teachings described by Ding would have been recognized in the pertinent art of Widdershoven.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Ding with the teachings of Widdershoven for the purpose of increase the cell current to speed up the cell operation, see Ding’s page 1, par. 0010.
Regarding claim 3, Widdershoven discloses the limitations with respect to claim 1.
	In addition, Widdershoven discloses control circuitry (control circuitry to program and erase the floating gate of each cell not shown in figures, see page 3, par. 0060).
As discussed above, Widdershoven’s memory device is substantially identical in structure to the claimed “memory device,” where the differences reside only in the remaining limitations relating to function of “during a program operation for a selected one of the memory cells, apply a positive voltage to the bit line, erase gate line, and the 
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Furthermore, the program operation is obvious as follows:
Ding teaches control circuitry configured to, during a program operation for a selected one of the memory cells (control circuitry (not shown in Figures) used to apply the voltages during Program shown in Table 1, see page 6), apply:
a positive voltage to the bit line electrically connected to the selected memory cell (Bitline 180, Selected bit: 4.5V to 5V, see Program, Table 1, page 6); 
a positive voltage to the erase gate line electrically connected to the erase gate of the selected memory cell (Select gate 140, Selected row: 1.5V, see Program, Table 1, page 6); 
a positive voltage to the control gate line electrically connected to the control gate of the selected memory cell (Control gate 170, Selected bit: 9V to 10V, see Program, Table 1, page 6); 
an electrical current to the bit line electrically connected to the memory cell paired with the selected memory cell (During programming a positive voltage is applied to the select gate 140, the first and second control gates and the selected bit line, see Table 1, causing both memory cells that share the select gate to be “on” and a current will passed through the bit line that is electrically connected through the transistors, see also page 2, par. 0033); and 
a positive voltage to the control gate line electrically connected to the control gate of the memory cell paired with the selected memory cell (Control gate 170, Unselected bit: 7V to 7.5V, see Program, Table 1, page 6).
Since Ding and Widdershoven are from the same field of endeavor, the teachings described by Ding would have been recognized in the pertinent art of Widdershoven.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Ding with the teachings of Widdershoven for the purpose of increase the cell current to speed up the cell operation, see Ding’s page 1, par. 0010.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Widdershoven and Ding as applied to claims 3 above, and further in view of Fan et al. (U.S. 6,747,310).
Regarding claim 4, Widdershoven in combination with Ding teaches the limitation with respect to claim 3.
As discussed above, Widdershoven’s memory device is substantially identical in structure to the claimed “memory device,” where the differences reside only in the remaining limitations relating to function of “control circuitry configured to apply a negative voltage to the control gate lines electrically connected to the control gates of a memory cell pair adjacent to the memory cell pair containing the selected memory cell, 
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Furthermore, the configuration of the control circuitry is obvious as follows:
Fan teaches a control circuitry (Fan describes a table with multiple operations of the memory cell wherein the voltages applied to the memory elements are outputted from a control circuitry (not shown in figures)) configured further to apply:
a negative voltage to the control gate lines electrically connected to the control gates of a memory cell pair adjacent to the memory cell pair containing the selected memory cell (see col. 8, Table 1: -7 to -12V applied to the control gate during erase mode); and
a zero voltage to the control gate lines electrically connected to the control gates of pairs of the memory cells not containing the selected memory cell and not adjacent to the pair of memory cells containing the selected memory cell (see col. 8, Table 1: 0V applied to the control gate during erase mode).
.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Widdershoven et al. (U.S. 2006/0163642; hereinafter “Widdershoven”) in view of Fan et al. (U.S. 6,747,310).
Regarding claim 5, Widdershoven discloses the limitations with respect to claim 1.
As discussed above, Widdershoven’s memory device is substantially identical in structure to the claimed “memory device,” where the differences reside only in the remaining limitations relating to function of “during an erase operation for a selected one of the memory cells, apply a positive voltage to the erase gate line electrically connected to the erase gate of the selected memory cell, and a negative voltage to the control gate line electrically connected to the control gate of the selected memory cell.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Furthermore, the configuration of the control circuitry is obvious as follows:
(Fan describes a table with multiple operations of the memory cell wherein the voltages applied to the memory elements are outputted from a control circuitry (not shown in figures)) configured to, during an erase operation for a selected one of the memory cells (see col. 8, Table 1, erase mode), apply:
a positive voltage to the erase gate line electrically connected to the erase gate of the selected memory cell (see col. 8, Table 1: 3-7V applied to the erase gate during erase mode); and
a negative voltage to the control gate line electrically connected to the control gate of the selected memory cell (see col. 8, Table 1: -7 to -12V applied to the control gate during erase mode).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Fan to the teachings of Widdershoven for the purpose of reduce the size of the cell and provide better programming and erase performance, see Fan cols. 1 and 2, ll. 66-67 and 1-2 respectively.
Response to Arguments
Applicant's arguments filed with respect to claim 1 have been fully considered but they are not persuasive.
With respect to claim 1, Applicant asserts that Widdershoven does not discloses “a plurality of bit lines having lengths extending in the second direction,” because the bit lines in Widdershoven have lengths that extends in the first direction, not the second direction as recited in claim 1, see Applicant’s Remarks page 8.  Furthermore, Applicant asserts that Widdershoven does not disclose erase gate lines 
	Widdershoven discloses in Figures 5 and 6 a plurality of bit lines and erase gate lines in electrically connection with the active regions having a plurality of ends that extends in the first and second direction.  Therefore, the rejection is considered proper and maintained.
	The rejection has been augmented to address the recent amendments.
	The other claims were argued for substantially the same reasons as claim 1, and the arguments are not persuasive for the same reasons.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/Primary Examiner, Art Unit 2825